EXHIBIT 10.2

Board Resolution Approving Warrant Plan

RESOLVED, that, subject to the approval of the stockholders, the issuance from
time to time by the Board of Directors of Series G Common Stock Purchase
Warrants to purchase up to 250,000 restricted shares of Common Stock at an
exercise to be determined by the Board of Directors of the Company, which may be
below the market price of the Common Stock on the grant date, to directors of
the Company, officers of the Company and persons with whom the Company enters
into consulting or similar arrangements (the “Warrant Plan”) and the form of
Warrant attached hereto as Exhibit C, be and hereby is approved and the
submission of the Warrant Plan to the stockholders for their approval at the
Special Meeting be and hereby is approved; and be it further



